[Cite as Zacharias v. Medicore Transport Inc., 2017-Ohio-8171.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 105413



                             KATHLEEN ZACHARIAS

                                                           PLAINTIFF-APPELLANT

                                                     vs.

                MEDICORE TRANSPORT INC., ET AL.
                                                           DEFENDANTS-APPELLEES




                                   JUDGMENT:
                              VACATED AND REMANDED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                   Case No. CV-15-852605

        BEFORE: McCormack, J., E.A. Gallagher, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED:                           October 12, 2017
ATTORNEYS FOR APPELLANT

Daniel J. Ryan
Timothy Ryan
Ryan L.L.P., Inc.
1370 Ontario St., Ste. 2000
Cleveland, OH 44113


ATTORNEY FOR APPELLEES

Jonathan W. Philipp
Law Office of Jonathan W. Philipp
Six PPG Place, Ste. 870
Pittsburgh, PA 15222
TIM McCORMACK, J.:

       {¶1} Plaintiff-appellant Kathleen Zacharias (“Zacharias”) appeals from the trial

court’s granting of defendants-appellees, Chuck Orlando and Medicore Transport Inc.’s

(“defendants”) motion to enforce settlement agreement and denial of her motion for

reconsideration.   Because the trial court lacked jurisdiction to decide defendants’ motion

to enforce settlement agreement, we vacate the judgment granting that motion.

Procedural and Substantive History

       {¶2} On October 14, 2015, Zacharias filed a complaint against defendants in the

Cuyahoga County Court of Common Pleas. The complaint alleged that on December 9,

2011, Chuck Orlando, in the course of his employment with Medicore Transport Inc.,

negligently drove his car and struck Zacharias, causing her injuries.

       {¶3} On January 4, 2016, the case was referred to mediation. On June 14, 2016,

the parties attended mediation with a Cuyahoga County court mediator. After attorneys

for both parties signed a “Stipulation for Dismissal” that reflected that “the

above-captioned matter is settled and dismissed with prejudice. Defendant to pay court

costs,” the court journalized an order declaring the case “settled and dismissed with

prejudice” on June 15, 2016.

       {¶4} On September 9, 2016, defendants filed a motion to enforce settlement.

On September 19, 2016, Zacharias, acting pro se, filed an answer to defendants’ motion

to enforce settlement, motion to deny defendants’ motion to enforce settlement, and

plaintiff’s motion to set aside settlement.
       {¶5} On October 24, 2016, Zacharias filed a pro se “Motion to Withdraw

Mitchell A. Weisman, Esq., as Plaintiff’s Attorney of Record.” The trial court held this

motion in abeyance pending the hearing on defendants’ motion to enforce settlement.

       {¶6} On December 7, 2016, the trial court held a hearing on defendants’ motion

to enforce settlement.   Zacharias failed to appear at this hearing, although her counsel

was present.   On December 13, 2016, the court granted defendants’ motion to enforce

settlement, denied Zacharias’s motion to set aside settlement, and found Zacharias’s

motion to withdraw her counsel as moot.

       {¶7} On January 10, 2017, Zacharias filed a motion for reconsideration or to

vacate judgment. On January 21, 2017, the trial court denied this motion.

       {¶8} On February 1, 2017, Zacharias filed a notice that she was appealing the trial

court’s June 2016 dismissal, the December 2016 grant of defendants’ motion to enforce

settlement, and January 2017 denial of her motion for reconsideration.     Only Zacharias’s

appeal of the trial court’s denial of her motion for reconsideration was timely.
Jurisdiction

       {¶9} It is well settled that a judgment rendered by a court that lacks jurisdiction

is void ab initio. Patton v. Diemer, 35 Ohio St. 3d 68, 70, 518 N.E.2d 941 (1988).

Further, subject matter jurisdiction may not be conferred upon a court by agreement of the

parties, nor may lack of subject matter jurisdiction be waived. State ex rel. Lawrence

Dev. Co. v. Weir, 11 Ohio App. 3d 96, 97, 463 N.E.2d 398 (10th Dist.1983). Lack of

subject matter jurisdiction may also be the basis for mandatory sua sponte dismissal by

the courts.    Id.

       {¶10} “A trial court has jurisdiction to enforce a settlement agreement after a case

has been dismissed only if the dismissal entry incorporated the terms of the agreement or

expressly stated that the court retained jurisdiction to enforce the agreement.” Infinite

Sec. Solutions, L.L.C. v. Karam Properties II, 143 Ohio St. 3d 346, 2015-Ohio-1101, 37
N.E.3d 1211, ¶ 22.

       {¶11} The dismissal entry at issue in the instant case does not incorporate the

terms of the settlement agreement nor does it expressly retain jurisdiction to enforce the

agreement.     The June 15, 2016 journal entry dismissing Zacharias’s claims states as

follows: “Case called for mediation.     All parties appeared.   The case is settled and

dismissed with prejudice.   Defendants to pay court costs.   The court may enter an order

accordingly pursuant to Civ.R. 58(B). The clerk of courts is directed to serve this

judgment in a manner prescribed by Civ.R. 5(B).”
       {¶12} Therefore, we find that the court lacked jurisdiction over the settlement

agreement in the instant case.   Accordingly, we vacate the judgment of the trial court for

lack of jurisdiction, which renders both of Zacharias’s assigned errors moot.

       {¶13} This cause is vacated and remanded to the lower court for further

proceedings consistent with this opinion.

       It is ordered that appellant recover of said appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



________________________________________
TIM McCORMACK, JUDGE

EILEEN A. GALLAGHER, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR